Citation Nr: 0534988	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $534.43.


(The issues of entitlement to a total disability rating based 
on individual unemployability by reason of service-connected 
disabilities and entitlement to an effective date earlier 
than June 4, 2004, for the grant of service connection for 
tinnitus will be addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975 and from September 1985 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination by the 
VA Committee on Waivers and Compromises (Committee) at the 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
veteran's request for a waiver of overpayment in the amount 
of $534.43.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The record contains no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of an overpayment of VA benefits in the amount 
of $543.43.

3.  Recovery of the $534.43 overpayment from the veteran 
would not be against equity and good conscience.


CONCLUSION OF LAW

The requirements for a waiver of recovery of an overpayment 
of VA compensation benefits in the amount of $534.43 have not 
been met.  38 U.S.C.A. § 5302 (West Supp. 2005); 38 C.F.R. §§ 
1.962, 1.965 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested a waiver of recovery for an 
overpayment of VA compensation benefits in the amount of 
$534.43.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.  

I.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Regulations implementing the VCAA have 
also been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003); see also 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the U. S. Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notification procedures 
do not apply in waiver cases.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  The Court noted that the statute 
at issue in such cases was found in chapter 53 of title 38 of 
the U.S. Code, and that the provisions of the VCAA were 
relevant to a different chapter of title 38.  Therefore, the 
VCAA is not for application in this matter.

Nevertheless, in this case, the veteran was informed of the 
evidence needed to substantiate his claim by means of a 
letter by the RO dated in August, a decision by the Committee 
dated in February 2005, and a statement of the case (SOC) 
issued in April 2005.  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  The letters 
by the RO and the SOC notified the veteran of the relevant 
law and regulations pertaining to his claim.  VA informed the 
veteran of the evidence it already possessed, described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that there does not appear to be any 
outstanding records that are relevant to this appeal, as the 
RO obtained all necessary records identified by the veteran 
and representative.  The veteran was also notified of his 
right to submit evidence in support of his claim, as well as 
his right to a personal hearing.  However, the veteran 
indicated that he did not want a hearing.  Accordingly, the 
Board finds that no further action is necessary in this 
regard. 

IV. Merits of the Claim

In July 2003, the veteran submitted a VA Form 21-674 (JF) 
(Request for Approval of School Attendance) for his daughter 
to attend college from August 25, 2003, until her expected 
graduation date of May 20, 2007.  The RO notified the veteran 
in an August 2003 letter that his daughter was added to his 
award effective June 1, 2003.  The RO also explained that his 
daughter would be removed on June 1, 2007, the date of her 
expected graduation.  The RO asked the veteran to "Please 
notify us immediately if there are any changes in the status 
of your dependents." 

In a September 2003 letter, the RO asked the veteran to 
verify the school attendance of his daughter.  The RO 
enclosed a VA Form 21-674 for the veteran to complete and 
return.  The veteran submitted his VA Form 21-674 later that 
same month wherein he indicated that his daughter began 
classes on August 25, 2003, with an expected graduation date 
of May 5, 2007. 

In May 2004, the RO sent the veteran a VA Form 21-8960-1 
(Certification of School Attendance or Termination) to verify 
his daughter's school attendance for the current school year.  
The veteran was asked to complete and return the form within 
60 days; otherwise benefits based on his daughter's school 
attendance would be discontinued. 

After the veteran initially failed to reply, the RO notified 
the veteran in an August 2004 letter that they were proposing 
to reduce his VA payments by removing his daughter from his 
compensation award.  The RO explained that this proposal 
would be effective October 1, 2003, the first of the month 
following the last time they received verification that his 
daughter was still in school.  The proposal involved the 
reduction from his current $810.00 monthly payment to 
$574.00.  The veteran was also notified that he may submit 
evidence within 60 days and that he could request a personal 
hearing to present evidence or argument concerning the 
overpayment. 

The veteran responded by submitting a VA Form 21-8960-1 dated 
in June 2004 in which he listed January 1, 2004, as the 
expected date of his daughter's graduation.  He also checked 
the box for "NO" for the question: has the student attended 
school from the official beginning date of the school year.

In a September 2004 letter, the RO acknowledged that they had 
received the veteran's completed VA Form 21-8960-1, which 
indicated that his daughter terminated her schooling on 
January 2004.  The RO indicated that, "Based upon the 
receipt of this completed form, we are now taking action to 
reduce your monthly VA compensation payments from February 1, 
2004, the first of the month following [your daughter's] 
school termination."  The RO explained that his adjustment 
will result in an overpayment of benefits which have been 
paid to you."  The veteran was then notified of his right to 
appeal the RO's determination.  

In November 2004, the RO received the veteran's waiver 
request.  In a VA Form 1042 (Referral on Indebtedness to 
Committee on Waivers and Compromises), the Committee notified 
the veteran that the amount of the debt was $534.43.  The RO 
enclosed a VA Form 20-5655 (Financial Status Report) for the 
veteran to complete and submit within 15 days.  In that 
report, the veteran reported outgoing expenses of $2640.00 
per month and monthly income of $2774.00, leaving a positive 
monthly balance of $134.00.

In a February 2005 decision, the Committee denied the 
veteran's request for a waiver of debt.  The Committee found 
that there was no fraud, misrepresentation, or bad faith on 
the veteran's part.  However, the Committee found that the 
veteran's fault in the creation of the debt outweighs any 
element such as financial hardship.  Therefore, the Committee 
found it would not be against equity and good conscience to 
expect repayment of this debt.  The veteran appealed that 
decision to the Board. 

At this point, the Board agrees with the Committee that there 
is absolutely no indication of any fraud, misrepresentation 
or bad faith on the part of the veteran in the creation of 
the overpayment.  As such, there is no statutory or 
regulatory bar to the consideration of the waiver request.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b) ("[t]he recovery 
of any payment or the collection of any indebtedness (or any 
interest thereon) may not be waived under this section if, in 
the Secretary's opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of recovery 
or collection of such indebtedness. . . . ")

As such, the remaining question is whether a recovery of the 
overpayment would be against equity and good conscience.  In 
applying the "equity and good conscience" standard, the 
factors to be considered are listed in 38 C.F.R. § 
1.965(a)(1)-(6), and include fault of the debtor, balancing 
of faults, undue hardship, defeat the purpose of the benefit 
program, unjust enrichment, and changing position to one's 
detriment.  

In considering these standards, the Board finds that the 
veteran was solely at fault in the creation of the 
overpayment.  The veteran initially indicated that his 
daughter would be attending school until May 20, 2007, when 
she was expected to graduate.  The initial August 2003 award 
letter specifically states, "Please notify us immediately if 
there are any changes in the status of your dependents."  
However, the veteran made no attempt to notify the RO when 
his daughter stopped her schooling on January 1, 2004.  
Indeed, when the RO issued a May 2004 letter asking the 
veteran to verify his daughter's school attendance within 60 
days, he did not reply until June 2004, only after he was 
told that VA was proposing to reduce his benefits, effective 
October 1, 2003.  Thus, the fault of the overpayment lies 
solely with the veteran's failure to notify VA that his 
daughter stopped her schooling on January 1, 2004.  

There is also an element of unjust enrichment in the 
veteran's receipt and retention of VA benefits to which he 
clearly was not entitled to receive.  With respect to 
financial hardship, the Board finds that the veteran's 
monthly income exceeds his monthly expenses by $134.00.  
Also, the amount of the debt, $534.43, is not very 
significant in light of the veteran's financial situation, 
thereby precluding a finding of undue hardship.  Lastly, 
there is no evidence that the veteran changed his position to 
his own detriment based on the overpayment of $534.43. 

The Board thus concludes that the preponderance of the 
evidence is against a finding that the recovery of the 
overpayment in the amount of $534.43 would be against equity 
and good conscience.  Accordingly, the veteran's request for 
a waiver of recovery of an overpayment in the amount of 
$534.43 is denied.



ORDER

A request for a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $534.43 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


